Citation Nr: 1611716	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  10-04 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for insulin-dependent diabetes mellitus 
(IDDM) (also referred to as juvenile diabetes or Type I diabetes). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1980 to July 1982.

This matter comes to the Board of Veterans' Appeals  (Board) from a December 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2013, the Board originally reviewed the matter.  The claim was initially characterized as a claim to reopen based on new and material evidence.  The Board found new and material evidence based on the Veteran's testimony indicating the availability of records that could prove his claim and reopened the claim to that extent only.  After reopening, the Board remanded the claim to the RO to search for Baltimore, MD VA Medical Center records from January 1983 through October 1997, records which the Veteran asserted were available to corroborate the diagnosis of diabetes mellitus within a year of service.  The RO completed the records search with a formal finding of unavailability.  The matter has since returned to the Board and is ready for adjudication.  

In April 2013, the Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the claims file. 


FINDING OF FACT

The Veteran's insulin-dependent diabetes mellitus did not have its onset during service or during the one year presumptive period.  



CONCLUSION OF LAW

The criteria for service connection for insulin-dependent diabetes mellitus have not been met. See 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. § 1131;  
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection is available on a presumptive basis under a theory of continuity of symptomatology, applicable to certain chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.309(a); Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).  Diabetes mellitus will be presumed to have been incurred in service if it manifests to 10 percent within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

At RO and Board hearings, the Veteran asserted that he experienced symptoms attributable to IDDM including mild fatigue and dehydration beginning in service that did not require medical attention.  Upon service discharge, the Veteran reported being diagnosed with IDDM between 1983 and 1984.  Unfortunately, the medical record fails to corroborate the onset of IDDM during service or within a year of discharge.  

During service, there is no evidence of IDDM, to include any symptoms that could be attributed to such a disease.  At the November 1979 enlistment examination, the Veteran's urinalysis was negative for sugar.  Sugar in the urine is suggestive of IDDM.   During the many sick call visits the Veteran attended at the United States Army Health Clinic located in Katterbach, New York, no evidence of elevated sugar levels in either blood or urine were seen and no complaints by the Veteran of symptoms that could be even remotely attributed to IDDM. 

Based on the Veteran's hearing testimony, the Board remanded the claim for additional VA treatment records covering the period from January 1983 to October 1997.  Unfortunately, no records were available, as noted in a November 2013 formal finding of unavailability.  The VAMC contact did fax a single record concerning a psychiatry service evaluation for polysubstance abuse in 1985.  This document, although not on a VA form, references treatment at "LRVAMC", and under "known medical conditions" indicates "none" and the same under medications the Veteran was taking.  This document seems to establish that the Veteran was not diagnosed with diabetes prior to 1985, as it is reasonable to assume he would have reported such as part of his medical history when being hospitalized.

The earliest VA medical record in the file, dated in 1997, showed no mention of diabetes and the Veteran reported "no current medical problems."  The Veteran was diagnosed with IDDM by VA in August 2000, 18 years after service, and these records explicitly state "new onset."  The Veteran arrived at the Baltimore, MD VA Medical Center (Baltimore VAMC) feeling fatigued and dehydrated.  Blood and urine tests confirmed the presence of IDDM.   Since diagnosis, the Veteran has been on insulin and methadone.  In the myriad of records from the Baltimore VAMC, and private treating sources including the Jai Medical System, it is noted that the Veteran has received consistent treatment for IDDM, but no physician or other treating medical source, has related the IDDM to service.   In January 2003, the RO scheduled the Veteran for a VA examination, however, the examiner made no findings relating the IDDM to the Veteran's service.  

The only individual of record relating the development of IDDM to service is the Veteran.  Even though he is competent to describe symptoms he experiences, since these descriptions are within the realm of his personal experience, determining the etiology of IDDM is a complex question that requires medical expertise.  The Veteran is not shown to be qualified through specialized education, training, or experience to provide a medical opinion regarding the etiology of his IDDM. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  

Without any probative medical evidence linking the onset of IDDM to service or within the presumptive period, service connection must be denied.  In fact, the 2000 VA medical records refer to the diabetes as "new onset" and all medical records that pre-date 2000 do not mention diabetes, and this evidence conclusively establishes diabetes was not diagnosed until 2000, contrary to the Veteran's assertions. 

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  Notice was provided in in a letter the RO sent to the Veteran in November 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case by obtaining available service treatment records, post-service treatment records, and any other documentation requested by the Veteran.  Based on the Veteran's hearing testimony, the Board remanded the claim for additional VA treatment records covering the period from January 1983 to October 1997.  Unfortunately, no treatment records were available, as noted in a November 2013 formal finding of unavailability.  There was a single psychiatric evaluation from 1985.

The Veteran was also provided the opportunity for a hearing before the undersigned VLJ in April 2013. VA also has duties when a Veterans Law Judge conducts a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a VLJ conducts a hearing, she must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. During the 2013 hearing, the undersigned Veterans Law Judge specifically addressed the etiology of the Veteran's diabetes by asking the Veteran a series of questions.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had received any treatment to corroborate his assertions of service connection.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that any error in notice provided during the hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence related to the claim as identified by the Veteran have been obtained and associated with the claims file.  The Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance with the development of evidence is required. 38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103   (2005).


ORDER

Service connection for insulin-dependent diabetes mellitus is denied.   



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


